Third District Court of Appeal
                                State of Florida

                            Opinion filed April 18, 2018.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D17-631
                          Lower Tribunal No. 16-1019-A
                              ________________

                                I.G., a Juvenile,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Maria de Jesus
Santovenia, Judge.

      Carlos J. Martinez, Public Defender, and Billie Jan Goldstein, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for appellee.

Before ROTHENBERG, C.J., and FERNANDEZ, and LUCK, JJ.

      FERNANDEZ, J.

      I.G. appeals the trial court’s order withholding adjudication of delinquency

and placing I.G. on probation for loitering and prowling, under sections 856.021

and 777.011, Florida Statutes (2016). We affirm the trial court’s order.
      After I.G. was charged under these statutes, the case went to an adjudicatory

hearing. At the hearing, the State presented testimony from two police officers,

Detective David Mata and Officer Lexus Guerrero. Detective Mata, from the City

of Homestead Police Department, testified that on Monday, April 11, 2016, at

approximately 11:30 p.m., he and his partner responded to a dispatch call in a

gated community regarding two males looking into vehicles and pulling on door

handles in a parking lot. The community is completely surrounded by fences and is

accessible through gates that require a code for entry of pedestrian and vehicular

traffic. Detective Mata arrived on the scene and remained in his unmarked vehicle,

observing I.G. and the other male, believing they might break into a vehicle.

      For approximately five minutes, while he was parked in the center of the

parking lot, Detective Mata saw I.G. looking into three to four vehicles and pulling

on the door handles of those vehicles. The detective observed I.G. and the other

male walking between cars. Detective Mata testified, “when they were on the east

side of the vehicle I could see them looking into the cars, but I couldn’t see what

they were doing. When they went to the west side of the vehicles I could see them

because there was nothing obstructing me from seeing them pulling on door

handles and looking in.” Detective Mata noticed a male and a female on a cell

phone looking at the two suspects and approaching I.G. Mata believed they were

the witnesses that called 911 to report the incident. The detective decided to act in



                                         2
order to avoid any confrontation between I.G., the other male, and the witnesses.

He instructed I.G. to stop, identified himself and his partner as police officers, and

had his weapon drawn. Detective Mata and his partner asked I.G. and the male to

lay on the ground and show them their hands. The suspects were then handcuffed.

Detective Mata called for marked units to approach, briefed the officers when they

arrived, and left the scene.

      Officer Lexus Guerrero testified that he responded as a backup officer, was

briefed by the detectives, and spoke to a witness. Officer Guerrero asked I.G. what

he was doing, and I.G. stated that he was going to a friend’s house to smoke weed

at a location approximately four blocks east and north of the community he was in.

Officer Guerrero gave I.G. an opportunity to explain why he was in the community

or whether he lived in the community, but I.G. could not give the officer any

reason why he was there or how he entered the community. Officer Guerrero

further testified that the area is known for a lot of motor vehicle burglaries and that

I.G. was 14 years old at the time he was arrested. I.G. was then arrested and

charged with loitering or prowling for his actions of looking into parked vehicles

and pulling on door handles in violation of sections 856.021 and 777.011, Florida

Statutes (2016).

      After the adjudicatory hearing, the trial court found I.G. delinquent,

withheld adjudication, and sentenced him to probation. I.G. then appealed.



                                          3
      I.G. argues that Detective Mata and his partner arrested him without first

inquiring as to his identity or asking what he was doing, as required by section

856.021. The State contends that I.G. was not under arrest when the detectives

interacted with him, but that he was detained for further investigation based on the

observations made by Detective Mata and his partner. We agree with the State and

affirm.

      Because this case involves a trial court’s denial of a motion for judgment of

dismissal in an adjudicatory hearing, the standard of review is de novo. C.W. v.

State, 76 So. 3d 1093, 1094 n. 1 (Fla. 3d DCA 2011). When moving for judgment

of dismissal, the movant admits the facts in evidence, as well as every “conclusion

favorable to the adverse party that a jury might fairly and reasonably infer from the

evidence.” A.P.R. v. State, 894 So. 2d 282, 285 (Fla. 5th DCA 2005) (citations

omitted). In addition, “[A]ll reasonable inferences that may be drawn from such

evidence must be viewed in a light most favorable to the state.” Id.

      Section 856.021 provides, in pertinent part, the following:

      (1)    It is unlawful for any person to loiter or prowl in a place, at a
             time or in a manner not usual for law-abiding individuals.,
             under circumstances that warrant a justifiable and reasonable
             alarm or immediate concern for the safety of persons or
             property in the vicinity.” § 856.021, Fla. Stat. (2016).

      (2)    Among the circumstances which may be considered in
             determining whether such alarm or immediate concern is
             warranted is the fact that the person takes flight upon
             appearance of a law enforcement officer, refuses to identify


                                         4
             himself or herself, or manifestly endeavors to conceal himself
             or herself or any object. Unless flight by the person or other
             circumstance makes it impracticable, a law enforcement
             officer shall, prior to any arrest for an offense under this
             section, afford the person an opportunity to dispel any alarm or
             immediate concern which would otherwise be warranted by
             requesting the person to identify himself or herself and explain
             his or her presence and conduct. No person shall be convicted
             of an offense under this section if the law enforcement officer
             did not comply with this procedure or if it appears at trial that
             the explanation given by the person is true and, if believed by
             the officer at the time, would have dispelled the alarm or
             immediate concern.

             (emphasis added).

      The record establishes that I.G. was not under arrest when the detectives

approached him. I.G. was detained after he was observed looking into cars and

pulling on door handles so the officers could inquire about this suspicious activity.

As such, Detective Mata’s actions were consistent with the purpose and intent of

section 856.021. Moreover, the evidence demonstrates a stop was permissible here

and handcuffing I.G. during the stop did not impermissibly convert the

investigatory stop into an arrest.

      A stop is justified when an officer observes facts giving rise to a

      reasonable and well-founded suspicion that criminal activity has

      occurred or is about to occur. In turn, whether an officer’s well-

      founded suspicion is reasonable is determined by the totality of the




                                         5
      circumstances that existed at the time of the investigatory stop and is

      based solely on the facts know to the officer before the stop.

C.E.L. v. State, 24 So. 3d 1181, 1186 (Fla. 2009) (internal citations omitted). See

also Fernandez v. State, 57 So. 3d 915, 917 (Fla. 3d DCA 2011), citing to

Saturnino-Boudet v. State, 682 So. 2d 188, 191 (Fla. 3d DCA 1996) (“[T]he officer

may detain the individual even at gunpoint and/or by handcuffs for the officer’s

safety without converting the [investigatory] stop into a formal arrest.”).

      Detective Mata’s testimony revealed that he witnessed 14-year-old I.G.

walking through the parking lot after 11:00 p.m. on a Monday night, looking inside

of cars, and pulling on the door handles of the cars. He was in a gated community,

with restricted public access that had fences surrounding the community and front

gates requiring a code to enter. The area was known to have a high rate of car

burglaries. Two witnesses, members from the community, were approaching the

two suspects. Based on these observations and the information he knew, Detective

Mata appropriately detained I.G. This allowed the backup officers time to arrive at

the scene, investigate the matter further, and determine whether I.G. had a reason

to be in the community or not. The exigency of the circumstances did not allow

the detectives to speak with I.G. at that very moment because they thought the two

911 callers/witnesses were going to interfere with the investigation and possibly

get injured in doing so. Therefore, Detective Mata had sufficient reasonable



                                          6
suspicion to detain I.G. for further investigation and questioning. I.G. explained

that he was going to another community four or five blocks away from where he

was; thus, I.G. failed to provide a reasonable explanation as to why he was in the

gated community at that time of night on the night in question. Consequently, he

was arrested and charged with loitering or prowling.

      We thus affirm the trial court’s order withholding adjudication of

delinquency and placing I.G. on probation. See also Perez-Tejon v. State, 147 So.

3d 1094 (Fla. 3d DCA 2014).

      Affirmed.




                                        7